The defendant was convicted of operating a lottery known as the "number game," for the hazarding of money. His certiorari was overruled. Under the facts set forth in the stipulation agreed to in open court by counsel for both parties, and the evidence introduced on the trial, the judge, trying the case without the intervention of a jury, was authorized to adjudge the defendant guilty. The overruling of the certiorari was not error for any reason assigned.
Judgment affirmed. MacIntyre and Gardner, JJ.,concur.
                         DECIDED APRIL 25, 1942.